department of the treasury i internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest ce letter rev catalog number 47632s department of the treasury internal_revenue_service irs p o box cincinnati oh legend b date c name of state d number alphabetic spelling d number numeric symbol g number alphabetic spelling g number numeric symbol k dollars number alphabetic spelling k dollars number numeric symbol m number alphabetic spelling m number numeric symbol p number alphabetic spelling p number numeric symbol r number s dollars number t dollars number dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you meet the operational_test under sec_501 of the code no for the reasons stated below facts you were incorporated on the date of b in the state of c your certificate of incorporation provides that you are organized exclusively for charitable and educational_purposes within the meaning of sec_501 of the code your board_of directors is comprised of three unrelated individuals your sole activity is to provide an internet crowdfunding platform to your clients for a fee so that they may fundraise for the charitable programs that they support you seek to recruit high-profile individuals or organizations with a personal brand as clients so that they may leverage the power of their celebrity status and drive the passions of their followers and sponsors to make tax-deductible contributions using an internet crowdfunding platform you stated that through the ability to generate high-profile publicity along with an innovative technology platform you will fulfill your charitable purpose by supporting the non-profit activities of individuals and organizations for which the expense and oversight of a tax-exempt_entity does not make sense along with facilitating gifts to public_charities organized and operated exclusively for charitable religious or educational_purposes as defined by sec_501 regarding your fundraising activities you stated that your fundraising efforts will consist primarily from collecting management fees obtained by operating as a fiscal sponsor to client organizations and individuals and facilitating gifts to organizations described under sec_501 of the code as appropriate you may consider employing additional methods of fundraising you will provide your clients access to an online crowdfunding platform to promote and publicize their fundraising campaigns according to your platform license agreement you desire to make the platform available to client in order to generate charitable_contributions through fundraising campaigns in support of the client’s philanthropic objectives under the provisions of the platform license agreement your clients are solely responsible for the promotion marketing and messaging of the fundraising campaigns the platform license agreement also provides that your clients must represent that the designated_beneficiary of its campaign i has and will maintain tax- exempt status under sec_501 of the internal_revenue_code and ii has authorized the client to solicit charitable donations on its behalf with respect to the fees you charge you stated the following in your response to our request for additional information consistent with the information currently reflected on our website we generate revenues through two separate deductions from the gross amount of charitable_contributions which are as follows e e platform management fee in order to cover the costs for technology development and website maintenance we deduct a fee of d percent d from each the charitable_contributions received in support of each hosted nonprofit campaign third-party payment processing fees in order to provide a reimbursement of the fees charged by its third-party payment processing vendors we deduct the actual cost of g percent g plus k dollars k dollars per transaction fees were determined based on the business_expenses associated with launching and operating our organization as well as a competitive analysis of the fees charged by similar organizations that generate charitable revenues by hosting online fundraising campaigns through crowdfunding auctions and or sweepstakes which range from as low as m percent m to as high as p percent p for these similar services a provision in the platform license agreement with your clients states that any amount due and not paid within r days following your invoice will bear a finance charge letter rev catalog number 47630w you are solely supported by fees from services rendered according to your financial data your projected revenues consist only of technology fees the platform management fee and the third-party payment processing fees ranging from s dollars to t dollars projected each year based on your financial data you do not receive any gifts grants or contributions from the general_public your compensated employees will include an executive director an operations director and a technology director law internal_revenue_code sec_501 provides for exemption for organizations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_502 of the code in describing a feeder_organization provides that an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit will not be exempt under sec_501 of the code on the ground that all of its profits are payable to one or more organizations exempt under sec_501 of the code sec_513 of the code describes an unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 code sec_513 of the code provides that a trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services where an activity carried on for profit constitutes an unrelated_trade_or_business no part of such trade_or_business shall be excluded from such classification merely because it does not result in profit sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -1 c states that in order to meet the operational_test an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states an organization may meet the requirements of sec_501 of the code although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 of the code an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 of the code even if it has certain religious purposes its property is held in common and its profits do not inure to the benefit of individual members of the organization catalog number 47630w letter rev according revrul_73_164 1973_1_cb_223 a church-controlled commercial printing corporation whose business earnings were paid periodically to the church but which had no other significant charitable activity was a feeder_organization as described in sec_502 of the code and did not qualify for exemption under sec_501 of the code all of the organization’s profits were derived from its commercial printing business which were paid over to the church at the end of each calendar_quarter of operation the publication functions performed for the church accounted for approximately ten percent of the overall publishing activities of the organization since the organization had no other significant charitable activity and its principal income-producing activity was the conduct_of_a_trade_or_business it was held that exemption was precluded under sec_501 of the code because the organization was a feeder_organization as described under sec_502 of the code in 326_us_279 the supreme court found that the commercial hue permeating the organization was reflected in its charter provisions which was dedicated to the securing of educational and scientific advancements of business methods so that merchants might successfully and profitably conduct their business the organization’s activities were largely animated by this commercial purpose the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 70_tc_352 the organization’s sole activity was to offer consulting services on rural-related policy and program development to limited-resource organizations for a fee the organization did not limit its clientele to organizations which were themselves organizations described under sec_501 of the code but only to organizations which were either nonprofit or exempt the fees charged were set at or close to cost but were not less than its full cost of providing its services the organization’s financing did not resemble that of the typical organization described under sec_501 of the code the organization had not solicited or received voluntary contributions from the public its only source_of_income was from fees for services and those fees were set high enough to recoup all projected costs and to produce a net profit it failed to show it would not be in competition with commercial enterprises the provision of managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the court held that the organization’s primary purpose was not educational scientific or charitable but rather was the conduct of an ordinary commercial consulting enterprise in competition with other commercial firms the organization was not operated exclusively for tax-exempt purposes within the meaning of sec_501 of the code in easter house v united_states 846_f2d_78 fed cir aff’g cl_ct the court found an organization that operated an adoption agency was not exempt under sec_501 of the code the organization was operated for a substantial nonexempt purpose rather than for the exempt purposes of providing educational and charitable services to unwed mothers and children the court stated that adoption services do not in and of themselves constitute an exempt_purpose the court found that the adoption agency was operated in a commercial manner the agency’s operation was funded completely by the fixed fees charged to adoptive parents it relied entirely on those fees and sought no funds from federal state or local sources nor engaged in fund raising programs nor did it solicit contributions ultimately the agency was not entitled to tax exempt status on basis that it was not distinguishable from commercial adoption agency the court found that the adoption agency’s primary goal was furthering of a business_purpose rather than the advancement of an educational or a charitable purpose letter rev catalog number 47630w in 950_f2d_365 7th cir the court_of_appeals upheld a tax_court decision stating that the organization operated its restaurants and health food stores for a substantial commercial purpose and it did not qualify for exemption under sec_501 of the code the appellate court provided the factors that may indicate a substantial nonexempt commercial purpose these factors include direct competition with other for-profit businesses existence and amount of annual and accumulated_profits competitive pricing policies and lack of below-cost pricing use of promotional materials to enhance sales advertising of goods and services lack of plans to solicit charitable_contributions hours of operation that are competitive with other commercial enterprises in 283_fsupp2d_58 d d c due to the commercial manner in which the organization conducted its activities the court held that the organization was operated for a nonexempt commercial purpose rather than for a tax-exempt purpose the court found that the organization operated its conference center in a manner consistent with that of a commercial business among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations application of law according on the information in the administrative record we hold that you do not meet the requirements for recognition of tax exemption under sec_501 of the code you do not operate for a tax-exempt purpose under sec_501 of the code your sole activity is the conduct_of_a_trade_or_business for the production_of_income you conduct no other activity aside from making the use of an internet crowdfunding platform available to your clients for a fee you deduct both a platform management fee and a third-party payment processing fee from the donations made through the online crowdfunding platform your clients include any individual or organization willing to pay your fees your fees are set at fair_market_value rates comparable to other service providers that generate income by hosting online fundraising campaigns through crowdfunding your activities are carried out on a regular and continuous basis by compensated employees including your executive director operations director and technology director based on sec_1_501_c_3_-1 you do not meet the requirements for recognition of tax exemption under sec_501 of the code because you are operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 of the code additionally we hold that you do not meet the operational requirements for recognition of tax exemption under sec_501 of the code you fail the operational_test as indicated in sec_1 c - a you operate for a substantial nonexempt purpose in contravention of sec_1 c - c because more than an insubstantial part of your activities is not in furtherance of an exempt_purpose like better business bureau of washington d c inc v united_states supra you have an underlying commercial motive that distinguishes your activities from those of organizations described under sec_501 of the code as provided by the supreme court in better business bureau of washington d c inc letter rev catalog number 47630w the presence of a single nonexempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes a substantial purpose of your organization is to operate a trade_or_business for profit you serve a substantial nonexempt purpose which precludes you from tax exemption under sec_501 of the code you are operated for a substantial nonexempt purpose similar to the organization described in airlie foundation vy internal_revenue_service supra applying the factors stated in airlie foundation as demonstrating a substantial nonexempt commercial purpose your provision of an internet crowdfunding platform to clients for a fee directly competes with other internet crowdfunding platform service providers like a commercial business your services are available to any individual or organization willing to pay your fees you do not limit your clients to organizations that are described under sec_501 of the code another factor considered in assessing a commercial manner of operations is the extent and degree of below cost services provided you have provided no evidence that your clients receive free services or services according to their ability or pay your fees are set at a rate that is comparable to other similar internet crowdfunding platform service providers moreover based on your financial data your revenues will come exclusively from technology or management fees received from providing the use of an online crowdfunding platform thus you meet most of the factors indicated by the courts as operating for a substantial nonexempt purpose you are like the organization described in living faith inc v commissioner supra where the court_of_appeals upheld a tax_court decision stating that the organization operated its restaurants and health food stores for a substantial commercial purpose you also meet most of the factors provided by the appellate court in living faith inc as exhibiting a substantial nonexempt commercial purpose your provision of an internet crowdfunding platform to clients for a fee is in direct competition with other for-profit internet crowdfunding platform service providers the fees you charge are competitive with the fees charged by other internet crowdfunding platform service providers offering similar services you do not offer below-cost services to your clients the financial data you submitted showed that all of your income is derived from fees for services rendered you are not supported by gifts grants and charitable_contributions from the general_public you are operated in a manner indistinguishable from a commercial enterprise by operating in the manner described you are furthering a substantial nonexempt purpose you are analogous to the organization described in easter house v united_states supra where the court determined that the organization was not exempt because its conduct of adoption services activity was in furtherance of a nonexempt commercial purpose similar to adoption services your provision of crowdfunding platform services to clients for a fee do not in and of themselves constitute an exempt_purpose even if you facilitate the distribution of funds raised to organizations described under sec_501 of the code your sole activity is to render a service to your clients in exchange for a fee your activities are not carried out to accomplish a tax-exempt purpose under sec_501 of the code you are comparable to the organization described in b s w group inc v commissioner supra where the court indicated that the provision of managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit your activities constitute the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit like a for-profit business all of your revenues are from fees paid_by your clients for_the_use_of an online crowdfunding platform while charitable institutions often do provide services to individuals the cost is generally subsidized by contributors who do not receive anything in return your fees however are set high enough to recoup all projected costs and to produce letter rev catalog number 47630w a profit thus based on the totality of the facts and circumstances you are operated for the substantial nonexempt purpose moreover you do not meet the requirements for recognition of tax exemption under sec_501 of the code because you are a feeder_organization as described under sec_502 of the code you are operated for the primary purpose of carrying_on_a_trade_or_business for profit and you seek recognition of tax exemption under sec_501 of the code on the ground that all of your profits are payable to one or more unrelated organizations exempt under sec_501 of the code similar to the organization described in revrul_73_164 you are a feeder_organization within the meaning of sec_502 of the code and do not qualify for exemption under sec_501 of the code like the organization described in revrul_73_164 you are operated for the primary purpose of carrying_on_a_trade_or_business for profit providing your clients the use of an online crowdfunding platform for a fee and seeking exemption on the ground that all of the funds raised less fees are payable to unrelated organizations exempt under sec_501 of the code therefore you do not qualify for recognition of tax exemption under sec_501 of the code because you are a feeder_organization within the meaning of sec_502 of the code your position you stated that you will fulfill your exempt_purpose by inspiring and facilitating charitable gifts from the general_public to public_charities described under sec_501 of the code our response to your position offering the use of an online crowdfunding platform to clients on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the recipients of the funds raised by your clients using an online crowdfunding platform are provided solely for exempt_organizations is not sufficient to characterize the activity as charitable within the meaning of sec_501 of the code your primary purpose is to operate a trade_or_business for profit rather to operate for a charitable purpose according to sec_1_501_c_3_-1 tax exemption under sec_501 is precluded because your primary purpose is the operations of an unrelated_trade_or_business as defined under sec_513 of the code additionally you are operated for a substantial nonexempt purpose in contravention of sec_1_501_c_3_-1 because more than an insubstantial part of your activities is not in furtherance of an exempt_purpose your operations are indistinguishable from that of a commercial business your sole activity is to provide your clients with the use of an online crowdfunding platform for a fee you are in direct competition with other online crowdfunding platform providers your services are available to any individual or organization willing to pay your fees the fees are set sufficient high to recoup your costs and produce a profit based on your financial data you are funded solely by the technology or management fees you receive from your clients for_the_use_of an online crowdfunding platform a substantial purpose of your organization is to operate a trade_or_business for profit rather than an exempt_purpose under sec_501 of the code furthermore you do not qualify for recognition of tax exemption under sec_501 of the code because you are a feeder_organization within the meaning of sec_502 of the code your primary purpose is the operation of a trade_or_business for profit and you seek recognition of tax exemption on the ground that all your profits will be paid over to unrelated organizations exempt under sec_501 of the code letter rev catalog number 47630w conclusion based on the administrative record we hold that you do not meet the requirements for recognition of tax exemption under sec_501 of the code according to sec_1_501_c_3_-1 exemption is precluded because your primary purpose is to operate an unrelated_trade_or_business as defined under sec_513 of the code additionally you are operated for a substantial nonexempt purpose in contravention of sec_1_501_c_3_-1 because more than an insubstantial part of your activities is not in furtherance of an exempt_purpose lastly you do not qualify for recognition of tax exemption under sec_501 of the code because you are a feeder_organization within the meaning of sec_502 of the code your primary purpose is the operation of a trade_or_business for profit and you seek recognition of tax-exempt status on the ground that all of your profits will be paid over to unrelated organizations exempt under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on e the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete e one of the following declarations your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney letter rev catalog number 47630w we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
